            Case 2:18-cv-00110-RFB-VCF Document 44 Filed 04/23/20 Page 1 of 4


 1   AARON D. FORD
       Attorney General
 2   GEORDAN GOEBEL (Bar. No. 13132)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, NV 89701-4717
 5   (775) 684-1200 (phone)
     (775) 684-1108 (fax)
 6   ggoebel@ag.nv.gov
     Attorneys for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10   BERNARD YOUNG,                                              Case No. 2:18-cv-00110-RFB-VCF

11                   Petitioner,                                  UNOPPOSED MOTION FOR
                                                                  ENLARGEMENT OF TIME
12   vs.                                                            (SECOND REQUEST)

13   RENEE BAKER, et al.,

14                   Respondents

15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a thirty (30) day enlargement of time, to and

17   including May 27, 2020, in which to file and serve a reply to Bernard Young’s opposition to

18   Respondents’ motion to dismiss Young’s habeas corpus petition.

19          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

20   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

21   other materials on file herein.

22          Respondents have requested one prior enlargement of time to respond. This motion is made in

23   good faith and not for the purposes of delay.

24          RESPECTFULLY SUBMITTED this 10th day of March, 2020.

25                                                   AARON D. FORD
                                                     Attorney General
26
                                                     By: /s/ Geordan Goebel          _
                                                        GEORDAN GOEBEL (Bar. No. 13132)
27                                                      Deputy Attorney General
28

                                                          1
            Case 2:18-cv-00110-RFB-VCF Document 44 Filed 04/23/20 Page 2 of 4


 1   AARON D. FORD
       Attorney General
 2   GEORDAN GOEBEL (Bar. No. 13132)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, NV 89701-4717
 5   (775) 684-1200 (phone)
     (775) 684-1108 (fax)
 6   ggoebel@ag.nv.gov
     Attorneys for Respondents
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   BERNARD YOUNG,                                             Case No. 2:18-cv-00110-RFB-VCF
11                   Petitioner,                                DECLARATION OF COUNSEL
12   vs.
13   RENEE BAKER, et al.,
14                   Respondents
15          I, Geordan Goebel, hereby states, based on personal knowledge, that the assertions of this
16   declaration are true:
17          1.      I am a Deputy Attorney General employed by the Attorney General’s Office of the State
18   of Nevada in the Post-Conviction Division (PCD), and I make this declaration on behalf of
19   Respondents’ motion for enlargement of time.
20          2.      By this motion, I am requesting a thirty (30) day enlargement of time, to and including
21   May 27, 2020, in which to file and serve a reply to petitioner’s opposition to Respondents’ motion to
22   dismiss Bernard Young’s petition. This is my second request for enlargement.
23          3.      Respondents’ reply to Young’s opposition to Respondent’s motion to dismiss Bernard
24   Young’s petition is currently due April 27, 2020.
25          4.      The PCD is responding to this petition. Earlier this week in a different case, I received
26   an Emergency Motion for Release Pending Decision Due to Risks of Infection by COVID-19. My
27   opposition to this Emergency Motion is also due on April 27, 2020.
28   ///

                                                         2
             Case 2:18-cv-00110-RFB-VCF Document 44 Filed 04/23/20 Page 3 of 4


 1           5.      I currently have 23 Federal Habeas matters assigned to me, and I need the additional
 2   time to handle an increased case load with other case deadlines in addition to this case, to complete my
 3   review of the voluminous record in this case, and to prepare an appropriate reply to the opposition to
 4   the petition.
 5           6.      This motion for enlargement of time is made in good faith and not for the purpose of
 6   unduly delaying the ultimate disposition of this case.
 7           7.      On April 23, 2020, I emailed opposing counsel Emma Smith to determine if she had any
 8   opposition to my extension of time request. Ms. Smith graciously agreed to my request for additional
 9   time.
10           8.      Pursuant to 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the
11   foregoing is true and correct.
12           Executed on this 23rd day of April, 2020.
13                                                        /s/ Geordan Goebel
                                                          GEORDAN GOEBEL
14                                                        Deputy Attorney General
15

16

17                                                   ORDER

18

19   IT IS SO ORDERED.

20

21
     ________________________________
     Dated this ____ day of ___________________________, 2020
     RICHARD F. BOULWARE, II
22   UNITED STATES DISTRICT JUDGE
23   DATED this 23rd day of April. 2020.
24                                                              DISTRICT COURT JUDGE

25

26

27

28

                                                         3
           Case 2:18-cv-00110-RFB-VCF Document 44 Filed 04/23/20 Page 4 of 4


 1                                       CERTIFICATE OF SERVICE
 2          I certify that I am an employee of the Office of the Attorney General and that on this 23rd day
 3   of April, 2020, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGEMENT
 4   OF TIME (SECOND REQUEST), by U.S. District Court CM/ECF electronic filing to:
 5   Emma L. Smith
     Assistant Federal Public Defender
 6   411 E. Bonneville Ave., Ste. 250
     Las Vegas, Nevada 89101
 7
                                                        /s/ Amanda White
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
